AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT

 

 

for the
2) vstia Wide ) .
Plaintiff ) a ,
V. ; ) Case No. 44 iA6- CV~ 66a) 5- D
Nic. Special Police L4C )
' Defendant )
APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record

Lam admitted or otherwise authorized to practice in this court, and | appear in this case as counsel for:

Josta

Date: _ WELZ) oO

White (Platt &

Attorney’s signature
Walter Lb. Rowers

Printed name and bar number

Fr. 47590

ae O Da ivers: hy £xec forle Ove

 

SU be FES lO Addreds Charlotte) VE 2SALI~

Whowers a whulaw. £6

 

E-mail address

 

 

704 ~ bbE5- 583
Telephone number
704 974 ~ 780
FAX number

Case 5:20-cv-00612-D Document5 Filed 11/17/20 Page 1 of 1

 
